SUMMARY ORDER
Familiarity by the parties is assumed as to the facts, the procedural context, and the specification of appellate issues. After undertaking de novo1 review of the district court judgment dismissing plaintiffs complaint for failure, inter alia, to comply with Rule 8 of the Federal Rules of Civil Procedure, we now affirm. Plaintiffs initial and amended complaints are unintelligible, and thus fail to give “ ‘fair notice of what the plaintiffs claim is and the grounds upon which it rests.’ ” Swierkiewicz v. Sorema, N.A., 534 U.S. 506, 512, 122 S.Ct. 992, 152 L.Ed.2d 1 (2002) (quoting Conley v. Gibson, 355 U.S. 41, 47, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957)). For this and other reasons, the district court properly dismissed plaintiffs’s action without prejudice.
Accordingly, for the reasons set forth above, the judgment of the district court is hereby AFFIRMED.

. While it is clear that this Court reviews a dismissal under Rule 8 for abuse of discretion, see Kittay v. Kornstein, 230 F.3d 531, 541 (2d Cir.2000), the standard of review generally applied to a district court’s sua sponte dismissal of a fee-paid complaint remains unclear. See Fitzgerald v. First East Seventh St. Tenants Corp., 221 F.3d 362, 364 n. 2 (2d Cir.2000); cf. Giano v. Goord, 250 F.3d 146, 149-50 (2d Cir.2001) (employing de novo review of sua sponte dismissals under 28 U.S.C. § 1915(e) (2001)). Given this uncertainty, and given the complete clarity of the result even under de novo review, we engage in de novo review.